Citation Nr: 0332298	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased initial rating for post-operative 
residuals of a cervical C5-C6 anterior fusion and discectomy 
with left arm radiculopathy, evaluated as 20 percent 
disabling from June 19, 1993 through June 4, 1997, and 
beginning October 1, 1997.

Entitlement to an increased initial rating for a compression 
fracture at T12 and lumbar strain, evaluated as 10 percent 
disabling from June 19, 1993 through April 28, 2000, and 
evaluated as 20 percent disabling beginning April 29, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office.  That decision, in pertinent part, granted 
service connection for each of the disabilities on appeal and 
assigned initial noncompensable ratings for both 
disabilities.  A July 1995 rating decision continued the 
veteran's noncompensable initial rating for his compression 
fracture of the T12 and lumbar strain, and increased his 
initial rating for his service-connected cervical spine 
disorder to 10 percent, effective June 19, 1993.

The Board remanded the issues in March 1998 for further 
development.  A July 1997 rating decision assigned a rating 
of 100 percent effective June 1, 1997 through September 30, 
1997 for the veteran's cervical disc disorder, based on 
treatment requiring convalescence under 38 C.F.R. § 4.30.  An 
October 1999 rating decision increased the initial disability 
rating of 20 percent for the veteran's cervical spine 
disorder and an initial rating of 10 percent was assigned for 
the veteran's compression fracture T12 and lumbar strain.

The Board remanded the claims in March 2000 for further 
development.  An August 2000 rating decision increased the 
veteran's rating to 20 percent for the veteran's compression 
fracture, T12 with lumbar strain, effective from April 29, 
2000.  As the veteran began his appeal with the initial 
ratings for both service-connected disorders, the Board will 
consider appropriateness of the ratings for the entire appeal 
period.

In this instance, the Board is bifurcating the issue of 
entitlement to an increased initial rating for a compression 
fracture at T12 and lumbar strain.  A separate rating 
associated with this matter is being addressed in the 
decision below.  Based on new regulations issued with regard 
to rating of spine disabilities, the claims for entitlement 
to an initial rating for post-operative residuals of a 
cervical C5-C6 anterior fusion and discectomy with left arm 
radiculopathy and a compression fracture at T12 and lumbar 
strain require further development and are the subject of a 
remand at the end of this decision.


FINDING OF FACT

The veteran has a demonstrable deformity of the body of the 
vertebra at T12.


CONCLUSION OF LAW

A separate initial rating of 10 percent is warranted for a 
compression fracture at T12 based on demonstrable deformity 
of the vertebral body.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The Board finds that, with regard to the issue being decided, 
the VCAA is moot.  There is no prejudice to the veteran with 
regard to the issue being currently decided as it represents 
a grant of the benefit sought on appeal.

Under Diagnostic Code 5285, in the case of residuals of a 
vertebral fracture, an additional 10 percent rating is 
available for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

Service medical records indicate a compression fracture at 
T12 in October 1998.  Post-service treatment records note a 
decrease in height of the T12 vertebra that was noted to be 
mild in a September 1998 VA examination report, and 10 
percent in May 2002 VA examination report.  The Board finds 
such evidence constitutes a demonstrable deformity of the 
vertebral body as contemplated by the schedular criteria in 
effect.  A compression fracture has been noted and an 
abnormality was documented by x-ray evidence.  Accordingly, 
the Board finds that the veteran is entitled to an additional 
10 percent rating under Diagnostic Code 5285, which is to be 
added, not combined, with the veteran's rating for 
compression fracture at T12 and lumbar strain.


ORDER

Entitlement to a separate 10 percent rating for a 
demonstrable deformity of the vertebral body associated with 
a compression fracture at T12 is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The Board notes that the criteria for evaluation of 
disabilities of the spine was recently changed.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The Board finds that a 
new VA examination is required in order to adequately 
evaluate the veteran's current level of disability under the 
new schedular criteria.


Accordingly, the claim is REMANDED for the following:


1.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of post-operative 
residuals of a cervical C5-C6 anterior 
fusion and discectomy with left arm 
radiculopathy, and compression fracture 
at T12 and lumbar strain.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to the examiner for review.  
The examiner is asked to document the 
following:

a) Range of motion of the cervical 
and thoracalumbar spines 
(extension, flexion and rotation), 
expressed in degrees.

b) Any associated neurological 
deformities associated with the 
spinal disorders.

c) Whether the veteran experiences 
muscle spasm, guarding, an abnormal 
gait, abnormal spinal contour, or 
localized tenderness.

d) Whether the veteran's cervical 
disability has resulted in 
incapacitating episodes (period of 
acute signs and symptoms requiring 
bed rest prescribed by a 
physician); and, if so, the 
duration and frequency of such 
episodes.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should contain 
a copy of the new regulations.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



